internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-120786-98 date date parent sub purchaser sellers target target target target plr-120786-98 foreign_corporation company official tax professional authorized representatives business a x date a date b date c this letter responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file elections the extension is being requested for parent as the common parent of the consolidated_group of which sub the united_states_shareholder of purchaser the controlled foreign purchasing_corporation is a member to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to the purchaser’s acquisition of the stock of target target target and target sometimes hereinafter referred to collectively as the elections or election on date a additional information was received in letters dated date and april and the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a calendar taxable_year and uses the accrual_method of accounting sub a wholly owned domestic subsidiary of parent is included in parent’s consolidated federal_income_tax return along with other subsidiaries of parent that are not relevant to this request purchaser plr-120786-98 is a foreign_corporation that was x directly owned by sub and whose remaining shares were owned by foreign_corporation a foreign_corporation whose exact identity and country of incorporation is recorded in the above redacted legend and that is unrelated to sub and sellers withing the meaning of sec_318 and by entities related to sub by attribution under sec_958 purchaser is a controlled_foreign_corporation as defined by sec_957 and sub is the only united_states_shareholder as defined by sec_951 of purchaser target and target were wholly owned by sellers foreign individuals whose exact identity and country of citizenship and residency is recorded in the above redacted legend -- they are not united_states_shareholders as defined in sec_951 and target and target were wholly owned foreign subsidiaries of target the target corporations are engaged in business a prior to the below described acquisition sellers and target target target and target did not file u s income_tax returns and they were not subject_to u s income_taxation further neither target target target nor target was a controlled_foreign_corporation within the meaning of sec_957 a passive_foreign_investment_company for which an election under sec_1295 was in effect a foreign_investment_company or a foreign_corporation the stock ownership of which is described in sec_552 or required under sec_1_6012-2 to file a u s income_tax return on date a purchaser acquired from target all of the stock of target and target and then purchaser acquired from sellers all of the stock of target and target all of the acquisitions were for cash in fully taxable acquisitions it is represented that the acquisition of target target target and target each constituted a qualified_stock_purchase within the meaning of sec_338 and that purchaser was not related to sellers within the meaning of sec_338 the period of limitations on assessments under sec_6501 has not expired for parent’s purchaser’s target 1's target 2's target 3's or target 4's taxable_year s in which the acquisitions occurred the taxable years in which the elections should have been filed or any taxable years that would have been affected by the elections had they been timely filed the elections were due on date b however for various reasons the elections were not filed on date c which is after the due_date for the elections company official tax professional and authorized representatives discovered that the elections had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the elections sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transaction in which stock meeting the requirements of sec_1504 of one plr-120786-98 corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide that for purposes of sec_1_338-1 ie qualifying for the special rule when a foreign purchasing_corporation or deemed purchasing_corporation must file an election which is a later filing_date than the ordinary filing_date required by sec_338 a foreign_corporation is considered subject_to united_states tax ie not eligible for the special rule if it is a cfc sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form 8023-a or form_8023 as applicable in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form 8023-a and form_8023 as applicable must be filed as described in the form and its instructions and also must be attached to form_5471 information_return with respect to foreign_corporation filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a form_8023 and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more plr-120786-98 than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the times for filing the elections were fixed by the regulations ie sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the elections provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company official tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file the elections the information establishes that tax professionals were responsible for the elections that parent relied on the tax professionals to timely make the elections and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that parent acted reasonably and in good_faith in failing to timely file the elections the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which sub the united_states_shareholder of purchaser the controlled foreign purchasing_corporation is a member to file the elections with respect to the acquisition of the stock of target target target and target as described above plr-120786-98 the above extension of time is conditioned on the taxpayers' parent’s sub’s purchaser’s target target 2's target 3's target 4's and sellers’ to the extent they have any us tax_liability tax_liability being not lower in the aggregate for all years to which the elections apply than it would have been if the elections had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 parent should file the elections in accordance with sec_1_338-1 that is new elections on form 8023-a or form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form together with the information that is required to be attached to the election form a copy of this letter should be attached to the election form parent must file or amend its return along with the applicable target corporations if and as applicable to report the acquisitions as sec_338 transactions if the transaction hasn’t already been so reported and or to attach a copy of this letter a copy of the election form and a copy of the information required therewith see sec_1_338-1 and sec_1_338-5 that is the old targets must file separate final returns if and as applicable and the new targets must be included in parent's return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year following the acquisition see announcement 1998_2_irb_38 and sec_1_338-1 with regard to which election form to use in accordance with the instructions on form 8023-a regarding election for multiple targets a single form 8023-a may be used to make the election rather than a separate form for each target and target_affiliate no opinion is expressed as to whether purchaser's acquisition of the stock of any or all of the of the target corporations qualifies as a qualified_stock_purchase whether the acquisition of the stock of any or all of the target corporations qualifies for sec_338 treatment if the acquisition of the stock of any or all of the of the target corporations qualifies for sec_338 treatment as to the amount of gain_or_loss recognized if any by such target s_corporation on the deemed asset sale s and whether purchaser is a controlled_foreign_corporation and thus whether sub is the applicable party to file the elections in addition no opinion is expressed as to the tax effects or consequences of filing the elections late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the elections late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the appeals officer and or district_director should verify all essential facts in addition notwithstanding that an extension is granted under plr-120786-98 sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply a copy of this letter is being sent to the authorized representative you so designated on your power_of_attorney this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
